Case 1:21-cv-21710-WPD Document 1 Entered on FLSD Docket 05/04/2021 Page 1 of 8




                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF FLORIDA
                                      MIAMI DIVISION

                                            CASE NO.:

 FRANCISCO MUINA,

        Plaintiff,

 v.

 PETAL PRODUCTIONS EVENTS CORP,
 a Florida Profit Corporation,

       Defendant.
 _____________________________________/

                      COMPLAINT AND DEMAND FOR JURY TRIAL

        Plaintiff, FRANCISCO MUINA (“Mr. Muina” or “Plaintiff”), by and through undersigned

 counsel, files this Complaint against Defendant, PETAL PRODUCTIONS EVENTS CORP

 (“PPEC” or “Defendant”), a Florida Profit Corporation, and states as follows:

                                 JURISDICTION AND VENUE

         1.      Jurisdiction in this Court is proper as the claims are brought pursuant to the Fair

  Labor Standards Act, as amended (29 U.S.C. § 201, et seq., hereinafter called the “FLSA”) to

  recover overtime wages, an additional equal amount as liquidated damages, and reasonable

  attorneys’ fees and costs.

         2.      Venue is proper in this Court, as the illegal conduct complained of and the

  resultant injury occurred in Miami-Dade County, Florida.

                                PARTIES AND FLSA COVERAGE

         3.      At all times material hereto, Plaintiff was a resident of Miami-Dade County,

  Florida.
Case 1:21-cv-21710-WPD Document 1 Entered on FLSD Docket 05/04/2021 Page 2 of 8



         4.     At all times material hereto, Defendant was, and continues to be, a Florida Profit

  Corporation, and continues to be engaged in business in Miami-Dade County, Florida.

         5.     At all times material hereto, Plaintiff was “engaged in commerce” within the

  meaning of §6 and §7 of the FLSA, but not for purposes of the Motor Carrier Act.

         6.     At all times material hereto, Plaintiff was engaged in the “production of goods for

  commerce” and subject to the individual coverage of the FLSA, but not for purposes of the

  Motor Carrier Act.

         7.     At all times material hereto, Plaintiff was an “employee” of Defendant within the

  meaning of the FLSA.

         8.     At all times material hereto, Defendant was the “employer” within the meaning of

  the FLSA.

         9.     At all times material hereto, Defendant was, and continues to be, “an enterprise

  engaged in commerce,” within the meaning of the FLSA.

         10.    At all times material hereto, Defendant was, and continues to be, an enterprise

  engaged in the “production of goods for commerce,” within the meaning of the FLSA.

         11.    Based upon information and belief, the annual gross revenue of Defendant, during

  all times relevant, was in excess of $500,000.00 per annum during the relevant time periods.

         12.    At all times relevant hereto, Defendant was primarily engaged in the provision of

  event services to its wedding and social event patrons in, among other places, Miami-Dade

  County, Florida.

         13.    At all times material hereto, Defendant had two (2) or more employees handling,

  selling, or otherwise working on goods or materials that had been moved in or produced for

  commerce.
                                                 2
Case 1:21-cv-21710-WPD Document 1 Entered on FLSD Docket 05/04/2021 Page 3 of 8



           14.   At all times material hereto, the work performed by Plaintiff was directly essential

  to the business performed by Defendant.

                                    STATEMENT OF FACTS

           15.   Plaintiff worked as a non-exempt Warehouse Manager for Defendant from March

  of 2019 until his termination on May 15, 2020.

           16.   Plaintiff performed non-exempt duties for Defendant and was therefore entitled to

  be compensated for overtime work.

           17.   At various times material hereto, Plaintiff worked for Defendant in excess of forty

  (40) hours within a work week.

           18.   Mr. Muina was not exempt from overtime under the FLSA and should have been

  paid his full and proper overtime compensation.

           19.   Mr. Muina had no authority to unilaterally discipline employees of PPEC.

           20.   Mr. Muina had no authority to determine the schedules to be worked by any

  employees of PPEC, or to change their schedules.

           21.   Mr. Muina had no authority to set rates of pay for other employees or agents of

  PPEC.

           22.   Mr. Muina had no input into performance reviews of other employees or agents of

  PPEC.

           23.   All of Plaintiff’s major decisions had to be cleared in advance by one of PPEC’s

  supervisors.

           24.   Mr. Muina was closely monitored by PPEC’s managers and supervisors at all

  times.

           25.   Plaintiff followed procedures established by PPEC and did exactly as he was
                                                3
Case 1:21-cv-21710-WPD Document 1 Entered on FLSD Docket 05/04/2021 Page 4 of 8



  instructed to do.

         26.     Mr. Muina’s primary duties were to perform manual labor in PPEC’s Warehouse.

         27.     The primary value that PPEC placed on Mr. Muina was his services as a laborer;

  his “managerial” duties as so-called Warehouse Manager were limited or nonexistent, and of

  secondary value to PPEC.

         28.     Throughout Plaintiff’s employment, Defendant regularly required Plaintiff to

  work in excess of forty (40) hours per week.

         29.     Defendant paid Plaintiff an hourly rate of $18.00 per hour.

         30.     Plaintiff regularly worked seventy-five (75) or more hours per week for

  Defendant.

         31.     Defendant failed to pay Plaintiff full and proper overtime compensation for all

  hours worked over forty (40) per week during the relevant limitations period, and instead paid

  him at his regular straight time rate of $18.00 per hour for hours worked over forty (40) in said

  work weeks.

         32.     When Plaintiff worked more than forty (40) hours in a given work week,

  Defendant failed to properly pay him for all overtime hours worked.

         33.     At all times relevant, Defendant failed to keep and maintain accurate records of

  all hours worked by Plaintiff.

         34.     Plaintiff should have been compensated at the rate of one and one-half times

  Plaintiff’s regular rate for all hours that Plaintiff worked in excess of forty (40) hours per week,

  as required by the FLSA, throughout his employment.

         35.     Defendant violated Title 29 U.S.C. §207 in that:


                                                  4
Case 1:21-cv-21710-WPD Document 1 Entered on FLSD Docket 05/04/2021 Page 5 of 8



                   (a) Plaintiff worked in excess of forty (40) hours in one or more workweeks for

                       his period of employment with Defendant;

                   (b) No payments or provisions for payment, or insufficient payments or

                       provisions for payment, have been made by Defendant to properly

                       compensate Plaintiff at the statutory rate of one and one-half times Plaintiff’s

                       regular rate for all hours worked in excess of forty (40) hours per work week,

                       as provided by the FLSA; and

                   (c) Defendant failed to maintain proper time records as mandated by the FLSA.

         36.       Prior to violating the FLSA, Defendant did not consult with an attorney to

  evaluate whether Plaintiff’s actual job duties and pay structure rendered him exempt from

  recovering payment for all overtime worked under the FLSA.

         37.       Prior to violating the FLSA, Defendant did not consult with the DOL to evaluate

  whether Plaintiff’s actual job duties and pay structure rendered him exempt from recovering

  payment for all overtime worked under the FLSA.

         38.       Prior to violating the FLSA, Defendant did not consult with an accountant to

  evaluate whether Plaintiff’s actual job duties and pay structure rendered him exempt from

  recovering payment for all overtime worked under the FLSA.

         39.       While Plaintiff does not have all of his time records, Plaintiff estimates his FLSA

  damages to be:

         March of 2019 through May 15, 2020 (approximately 61 weeks)

         Based on a time-and-a-half method, Plaintiff calculates his damages as follows:

         35 hours (approximate overtime hours per week) X $9.00 (overtime premium rate not

         paid by Defendant) = $315.00 per week.
                                              5
Case 1:21-cv-21710-WPD Document 1 Entered on FLSD Docket 05/04/2021 Page 6 of 8



         $315.00 (unpaid overtime premium per week) X 61 weeks =

         TOTAL: $19,215.00 (unliquidated) and, if liquidated, $38,430.00

         40.     Based on the allegations in Paragraphs 36-38, above, Plaintiff is entitled to

  liquidated damages, as Defendant has no objective or subjective good faith belief that its pay

  practices were in compliance with the FLSA.

         41.     Plaintiff has retained the law firm of RICHARD CELLER LEGAL, P.A. to

  represent him in the litigation and has agreed to pay the firm a reasonable fee for its services.

                                      COUNT I
               VIOLATION OF 29 U.S.C. § 207 OVERTIME COMPENSATION

         42.     Plaintiff reincorporates and re-alleges paragraphs 1 through 41, above, as though

  fully set forth herein, and further alleges as follows:

         43.     Plaintiff is entitled to be paid time-and-one-half his regular rate of pay for each

  hour worked in excess of forty (40) per work week.

         44.     During Plaintiff’s employment with Defendant, Plaintiff regularly worked

  overtime hours, but was not paid full and proper time-and-one-half compensation for all hours

  worked.

         45.     Plaintiff was not an exempt employee as defined by the FLSA, regardless of

  Defendant’s subjective beliefs or misclassification.

         46.     As a result of Defendant’s intentional, willful, and unlawful acts in refusing to

  pay Plaintiff time-and-one-half his regular rate of pay for each hour worked in excess of forty

  (40) per work week in one or more work weeks, Plaintiff has suffered damages plus incurring

  reasonable attorneys’ fees and costs.

         47.     As a result of Defendant’s willful violation of the FLSA, Plaintiff is entitled to

                                                    6
Case 1:21-cv-21710-WPD Document 1 Entered on FLSD Docket 05/04/2021 Page 7 of 8



  liquidated damages.

        WHEREFORE, Plaintiff respectfully requests that judgment be entered in his favor

 against Defendant, and that this Court:

                a.      Declare, pursuant to the FLSA, that the acts and practices complained of

                        herein are in violation of the maximum hour provisions of the FLSA;

                b.      Award Plaintiff overtime compensation in the amount due to him for time

                        worked in excess of forty (40) hours per work week;

                c.      Award Plaintiff liquidated damages in an amount equal to the overtime

                        award;

                d.      Award Plaintiff reasonable attorneys’ fees and costs and expenses of the

                        litigation pursuant to 29 U.S.C. §216(b);

                e.      Award Plaintiff pre-judgment interest; and

                f.      Order any other and further relief that this Court deems just and proper.




                                           JURY DEMAND

        Plaintiff demands trial by jury on all issues so triable as a matter of right by jury.

        Dated this 4th day of May, 2021.

                                                       Respectfully submitted,
                                                   7
Case 1:21-cv-21710-WPD Document 1 Entered on FLSD Docket 05/04/2021 Page 8 of 8



                                           By: /s/ Noah E. Storch
                                           Noah E. Storch, Esq.
                                           Florida Bar No. 0085476
                                           RICHARD CELLER LEGAL, P.A.
                                           10368 West State Road 84, Suite 103
                                           Davie, Florida 33324
                                           Telephone: (866) 344-9243
                                           Facsimile: (954) 337-2771
                                           E-mail: noah@floridaovertimelawyer.com

                                           Trial Counsel for Plaintiff




                                       8
